
	
		IIB
		112th CONGRESS
		1st Session
		H. R. 3010
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 5, 2011
			Received; read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		AN ACT
		To reform the process by which Federal
		  agencies analyze and formulate new regulations and guidance
		  documents.
	
	
		1.Short titleThis Act may be cited as the
			 Regulatory Accountability Act of
			 2011.
		2.DefinitionsSection 551 of title
			 5, United States Code, is amended—
			(1)in paragraph (13),
			 by striking and at the end;
			(2)in paragraph (14),
			 by striking the period at the end and inserting a semicolon; and
			(3)by adding at the
			 end the following:
				
					(15)major
				rule means any rule that the Administrator of the Office of Information
				and Regulatory Affairs determines is likely to impose—
						(A)an annual cost on
				the economy of $100,000,000 or more, adjusted annually for inflation;
						(B)a major increase
				in costs or prices for consumers, individual industries, Federal, State, local,
				or tribal government agencies, or geographic regions;
						(C)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets; or
						(D)significant
				impacts on multiple sectors of the economy;
						(16)high-impact
				rule means any rule that the Administrator of the Office of Information
				and Regulatory Affairs determines is likely to impose an annual cost on the
				economy of $1,000,000,000 or more, adjusted annually for inflation;
					(17)guidance
				means an agency statement of general applicability and future effect, other
				than a regulatory action, that sets forth a policy on a statutory, regulatory
				or technical issue or an interpretation of a statutory or regulatory
				issue;
					(18)major
				guidance means guidance that the Administrator of the Office of
				Information and Regulatory Affairs finds is likely to lead to—
						(A)an annual cost on
				the economy of $100,000,000 or more, adjusted annually for inflation;
						(B)a major increase
				in costs or prices for consumers, individual industries, Federal, State, local
				or tribal government agencies, or geographic regions;
						(C)significant
				adverse effects on competition, employment, investment, productivity,
				innovation, or on the ability of United States-based enterprises to compete
				with foreign-based enterprises in domestic and export markets; or
						(D)significant
				impacts on multiple sectors of the economy;
						(19)the
				Information Quality Act means section 515 of
				Public Law
				106–554, the Treasury and General Government Appropriations Act
				for Fiscal Year 2001, and guidelines issued by the Administrator of the Office
				of Information and Regulatory Affairs or other agencies pursuant to the Act;
				and
					(20)the Office
				of Information and Regulatory Affairs means the office established
				under section 3503 of
				chapter 35 of title 44 and
				any successor to that
				office.
					.
			3.Rule
			 making
			(a)Section 553(a) of
			 title 5, United States Code, is amended by striking (a) This section
			 applies and inserting (a)
			 Applicability.—This section
			 applies.
			(b)Section 553 of title
			 5, United States Code, is amended by striking subsections (b) through (e) and
			 inserting the following:
				
					(b)Rule making
				considerationsIn a rule making, an agency shall make all
				preliminary and final factual determinations based on evidence and consider, in
				addition to other applicable considerations, the following:
						(1)The legal
				authority under which a rule may be proposed, including whether a rule making
				is required by statute, and if so, whether by a specific date, or whether the
				agency has discretion to commence a rule making.
						(2)Other statutory
				considerations applicable to whether the agency can or should propose a rule or
				undertake other agency action.
						(3)The specific
				nature and significance of the problem the agency may address with a rule
				(including the degree and nature of risks the problem poses and the priority of
				addressing those risks compared to other matters or activities within the
				agency’s jurisdiction), whether the problem warrants new agency action, and the
				countervailing risks that may be posed by alternatives for new agency
				action.
						(4)Whether existing
				rules have created or contributed to the problem the agency may address with a
				rule and whether those rules could be amended or rescinded to address the
				problem in whole or part.
						(5)Any reasonable
				alternatives for a new rule or other response identified by the agency or
				interested persons, including not only responses that mandate particular
				conduct or manners of compliance, but also—
							(A)the alternative of
				no Federal response;
							(B)amending or
				rescinding existing rules;
							(C)potential
				regional, State, local, or tribal regulatory action or other responses that
				could be taken in lieu of agency action; and
							(D)potential
				responses that—
								(i)specify
				performance objectives rather than conduct or manners of compliance;
								(ii)establish
				economic incentives to encourage desired behavior;
								(iii)provide
				information upon which choices can be made by the public; or
								(iv)incorporate other
				innovative alternatives rather than agency actions that specify conduct or
				manners of compliance.
								(6)Notwithstanding
				any other provision of law—
							(A)the potential costs and benefits associated
				with potential alternative rules and other responses considered under section
				553(b)(5), including direct, indirect, and cumulative costs and benefits and
				estimated impacts on jobs (including an estimate of the net gain or loss in
				domestic jobs), economic growth, innovation, and economic
				competitiveness;
							(B)means to increase
				the cost-effectiveness of any Federal response; and
							(C)incentives for
				innovation, consistency, predictability, lower costs of enforcement and
				compliance (to government entities, regulated entities, and the public), and
				flexibility.
							(c)Advance notice
				of proposed rule making for major rules, high-impact rules, and rules involving
				novel legal or policy issuesIn the case of a rule making for a
				major rule or high-impact rule or a rule that involves a novel legal or policy
				issue arising out of statutory mandates, not later than 90 days before a notice
				of proposed rule making is published in the Federal Register, an agency shall
				publish advance notice of proposed rule making in the Federal Register. In
				publishing such advance notice, the agency shall—
						(1)include a written
				statement identifying, at a minimum—
							(A)the nature and
				significance of the problem the agency may address with a rule, including data
				and other evidence and information on which the agency expects to rely for the
				proposed rule;
							(B)the legal
				authority under which a rule may be proposed, including whether a rule making
				is required by statute, and if so, whether by a specific date, or whether the
				agency has discretion to commence a rule making;
							(C)preliminary
				information available to the agency concerning the other considerations
				specified in subsection (b); and
							(D)in the case of a
				rule that involves a novel legal or policy issue arising out of statutory
				mandates, the nature of and potential reasons to adopt the novel legal or
				policy position upon which the agency may base a proposed rule;
							(2)solicit written
				data, views or argument from interested persons concerning the information and
				issues addressed in the advance notice; and
						(3)provide for a
				period of not fewer than 60 days for interested persons to submit such written
				data, views, or argument to the agency.
						(d)Notices of
				proposed rule making; determinations of other agency course(1)Before it determines to
				propose a rule, and following completion of procedures under subsection (c), if
				applicable, the agency shall consult with the Administrator of the Office of
				Information and Regulatory Affairs. If the agency thereafter determines to
				propose a rule, the agency shall publish a notice of proposed rule making,
				which shall include—
							(A)a statement of the time, place, and
				nature of public rule making proceedings;
							(B)reference to the legal authority under
				which the rule is proposed;
							(C)the terms of the proposed rule;
							(D)a description of information known to
				the agency on the subject and issues of the proposed rule, including but not
				limited to—
								(i)a summary of information known to
				the agency concerning the considerations specified in subsection (b);
								(ii)a summary of additional
				information the agency provided to and obtained from interested persons under
				subsection (c);
								(iii)a summary of any preliminary risk
				assessment or regulatory impact analysis performed by the agency; and
								(iv)information specifically
				identifying all data, studies, models, and other evidence or information
				considered or used by the agency in connection with its determination to
				propose the rule;
								(E)(i)a reasoned preliminary
				determination of need for the rule based on the information described under
				subparagraph (D); and
								(ii)an additional statement of whether a
				rule is required by statute;
								(F)a reasoned preliminary determination
				that the benefits of the proposed rule meet the relevant statutory objectives
				and justify the costs of the proposed rule (including all costs to be
				considered under subsection (b)(6)), based on the information described under
				subparagraph (D);
							(G)a discussion of—
								(i)the alternatives to the proposed
				rule, and other alternative responses, considered by the agency under
				subsection (b);
								(ii)the costs and benefits of those
				alternatives (including all costs to be considered under subsection
				(b)(6));
								(iii)whether those alternatives meet
				relevant statutory objectives; and
								(iv)why the agency did not propose any
				of those alternatives; and
								(H)(i)a statement of whether
				existing rules have created or contributed to the problem the agency seeks to
				address with the proposed rule; and
								(ii)if so, whether or not the agency
				proposes to amend or rescind any such rules, and why.
								All
				information provided to or considered by the agency, and steps to obtain
				information by the agency, in connection with its determination to propose the
				rule, including any preliminary risk assessment or regulatory impact analysis
				prepared by the agency and all other information prepared or described by the
				agency under subparagraph (D) and, at the discretion of the President or the
				Administrator of the Office of Information and Regulatory Affairs, information
				provided by that Office in consultations with the agency, shall be placed in
				the docket for the proposed rule and made accessible to the public by
				electronic means and otherwise for the public’s use when the notice of proposed
				rule making is published.(2)(A)If the agency undertakes
				procedures under subsection (c) and determines thereafter not to propose a
				rule, the agency shall, following consultation with the Office of Information
				and Regulatory Affairs, publish a notice of determination of other agency
				course. A notice of determination of other agency course shall include
				information required by paragraph (1)(D) to be included in a notice of proposed
				rule making and a description of the alternative response the agency determined
				to adopt.
							(B)If in its determination of other
				agency course the agency makes a determination to amend or rescind an existing
				rule, the agency need not undertake additional proceedings under subsection (c)
				before it publishes a notice of proposed rule making to amend or rescind the
				existing rule.
							All
				information provided to or considered by the agency, and steps to obtain
				information by the agency, in connection with its determination of other agency
				course, including but not limited to any preliminary risk assessment or
				regulatory impact analysis prepared by the agency and all other information
				that would be required to be prepared or described by the agency under
				paragraph (1)(D) if the agency had determined to publish a notice of proposed
				rule making and, at the discretion of the President or the Administrator of the
				Office of Information and Regulatory Affairs, information provided by that
				Office in consultations with the agency, shall be placed in the docket for the
				determination and made accessible to the public by electronic means and
				otherwise for the public’s use when the notice of determination is
				published.(3)After notice of proposed rule making
				required by this section, the agency shall provide interested persons an
				opportunity to participate in the rule making through submission of written
				data, views, or arguments with or without opportunity for oral presentation,
				except that—
							(A)if a hearing is required under
				paragraph (4)(B) or subsection (e), opportunity for oral presentation shall be
				provided pursuant to that requirement; or
							(B)when other than under subsection (e)
				of this section rules are required by statute or at the discretion of the
				agency to be made on the record after opportunity for an agency hearing,
				sections 556 and 557 shall apply, and paragraph (4), the requirements of
				subsection (e) to receive comment outside of the procedures of sections 556 and
				557, and the petition procedures of subsection (e)(6) shall not apply.
							The agency
				shall provide not fewer than 60 days for interested persons to submit written
				data, views, or argument (or 120 days in the case of a proposed major or
				high-impact rule).(4)(A)Within 30 days of
				publication of notice of proposed rule making, a member of the public may
				petition for a hearing in accordance with section 556 to determine whether any
				evidence or other information upon which the agency bases the proposed rule
				fails to comply with the Information Quality Act.
							(B)(i)The agency may, upon
				review of the petition, determine without further process to exclude from the
				rule making the evidence or other information that is the subject of the
				petition and, if appropriate, withdraw the proposed rule. The agency shall
				promptly publish any such determination.
								(ii)If the agency does not resolve the
				petition under the procedures of clause (i), it shall grant any such petition
				that presents a prima facie case that evidence or other information upon which
				the agency bases the proposed rule fails to comply with the Information Quality
				Act, hold the requested hearing not later than 30 days after receipt of the
				petition, provide a reasonable opportunity for cross-examination at the
				hearing, and decide the issues presented by the petition not later than 60 days
				after receipt of the petition. The agency may deny any petition that it
				determines does not present such a prima facie case.
								(C)There shall be no judicial review of
				the agency’s disposition of issues considered and decided or determined under
				subparagraph (B)(ii) until judicial review of the agency’s final action. There
				shall be no judicial review of an agency’s determination to withdraw a proposed
				rule under subparagraph (B)(i) on the basis of the petition.
							(D)Failure to petition for a hearing
				under this paragraph shall not preclude judicial review of any claim based on
				the Information Quality Act under
				chapter
				7 of this title.
							(e)Hearings for
				high-impact rulesFollowing notice of a proposed rule making,
				receipt of comments on the proposed rule, and any hearing held under subsection
				(d)(4), and before adoption of any high-impact rule, the agency shall hold a
				hearing in accordance with sections 556 and 557, unless such hearing is waived
				by all participants in the rule making other than the agency. The agency shall
				provide a reasonable opportunity for cross-examination at such hearing. The
				hearing shall be limited to the following issues of fact, except that
				participants at the hearing other than the agency may waive determination of
				any such issue:
						(1)Whether the
				agency’s asserted factual predicate for the rule is supported by the
				evidence.
						(2)Whether there is
				an alternative to the proposed rule that would achieve the relevant statutory
				objectives at a lower cost (including all costs to be considered under
				subsection (b)(6)) than the proposed rule.
						(3)If there is more
				than one alternative to the proposed rule that would achieve the relevant
				statutory objectives at a lower cost than the proposed rule, which alternative
				would achieve the relevant statutory objectives at the lowest cost.
						(4)Whether, if the
				agency proposes to adopt a rule that is more costly than the least costly
				alternative that would achieve the relevant statutory objectives (including all
				costs to be considered under subsection (b)(6)), the additional benefits of the
				more costly rule exceed the additional costs of the more costly rule.
						(5)Whether the
				evidence and other information upon which the agency bases the proposed rule
				meets the requirements of the Information Quality Act.
						(6)Upon petition by
				an interested person who has participated in the rule making, other issues
				relevant to the rule making, unless the agency determines that consideration of
				the issues at the hearing would not advance consideration of the rule or would,
				in light of the nature of the need for agency action, unreasonably delay
				completion of the rule making. An agency shall grant or deny a petition under
				this paragraph within 30 days of its receipt of the petition.
						No later
				than 45 days before any hearing held under this subsection or sections 556 and
				557, the agency shall publish in the Federal Register a notice specifying the
				proposed rule to be considered at such hearing, the issues to be considered at
				the hearing, and the time and place for such hearing, except that such notice
				may be issued not later than 15 days before a hearing held under subsection
				(d)(4)(B).(f)Final
				rules(1)The
				agency shall adopt a rule only following consultation with the Administrator of
				the Office of Information and Regulatory Affairs to facilitate compliance with
				applicable rule making requirements.
						(2)The agency shall adopt a rule only on
				the basis of the best reasonably obtainable scientific, technical, economic,
				and other evidence and information concerning the need for, consequences of,
				and alternatives to the rule.
						(3)(A)Except as provided in
				subparagraph (B), the agency shall adopt the least costly rule considered
				during the rule making (including all costs to be considered under subsection
				(b)(6)) that meets relevant statutory objectives.
							(B)The agency may adopt a rule that is
				more costly than the least costly alternative that would achieve the relevant
				statutory objectives only if the additional benefits of the more costly rule
				justify its additional costs and only if the agency explains its reason for
				doing so based on interests of public health, safety or welfare that are
				clearly within the scope of the statutory provision authorizing the
				rule.
							(4)When it adopts a final rule, the
				agency shall publish a notice of final rule making. The notice shall
				include—
							(A)a concise, general statement of the
				rule’s basis and purpose;
							(B)the agency’s reasoned final
				determination of need for a rule to address the problem the agency seeks to
				address with the rule, including a statement of whether a rule is required by
				statute and a summary of any final risk assessment or regulatory impact
				analysis prepared by the agency;
							(C)the agency’s reasoned final
				determination that the benefits of the rule meet the relevant statutory
				objectives and justify the rule’s costs (including all costs to be considered
				under subsection (b)(6));
							(D)the agency’s reasoned final
				determination not to adopt any of the alternatives to the proposed rule
				considered by the agency during the rule making, including—
								(i)the agency’s reasoned final
				determination that no alternative considered achieved the relevant statutory
				objectives with lower costs (including all costs to be considered under
				subsection (b)(6)) than the rule; or
								(ii)the agency’s reasoned
				determination that its adoption of a more costly rule complies with subsection
				(f)(3)(B);
								(E)the agency’s reasoned final
				determination—
								(i)that existing rules have not
				created or contributed to the problem the agency seeks to address with the
				rule; or
								(ii)that existing rules have created
				or contributed to the problem the agency seeks to address with the rule, and,
				if so—
									(I)why amendment or rescission of such
				existing rules is not alone sufficient to respond to the problem; and
									(II)whether and how the agency intends to
				amend or rescind the existing rule separate from adoption of the rule;
									(F)the agency’s reasoned final
				determination that the evidence and other information upon which the agency
				bases the rule complies with the Information Quality Act; and
							(G)(i)for any major rule or
				high-impact rule, the agency’s plan for review of the rule no less than every
				ten years to determine whether, based upon evidence, there remains a need for
				the rule, whether the rule is in fact achieving statutory objectives, whether
				the rule’s benefits continue to justify its costs, and whether the rule can be
				modified or rescinded to reduce costs while continuing to achieve statutory
				objectives.
								(ii)review of a rule under a plan
				required by clause (i) of this subparagraph shall take into account the factors
				and criteria set forth in subsections (b) through (f) of
				section
				553 of this title.
								All
				information considered by the agency in connection with its adoption of the
				rule, and, at the discretion of the President or the Administrator of the
				Office of Information and Regulatory Affairs, information provided by that
				Office in consultations with the agency, shall be placed in the docket for the
				rule and made accessible to the public for the public’s use no later than when
				the rule is adopted.(g)Exceptions from
				notice and hearing requirements(1)Except when notice or
				hearing is required by statute, the following do not apply to interpretive
				rules, general statements of policy, or rules of agency organization,
				procedure, or practice:
							(A)Subsections (c) through (e).
							(B)Paragraphs (1) through (3) of
				subsection (f).
							(C)Subparagraphs (B) through (H) of
				subsection (f)(4).
							(2)(A)When the agency for good
				cause, based upon evidence, finds (and incorporates the finding and a brief
				statement of reasons therefor in the rules issued) that compliance with
				subsection (c), (d), or (e) or requirements to render final determinations
				under subsection (f) of this section before the issuance of an interim rule is
				impracticable or contrary to the public interest, including interests of
				national security, such subsections or requirements to render final
				determinations shall not apply to the agency’s adoption of an interim
				rule.
							(B)If, following compliance with
				subparagraph (A) of this paragraph, the agency adopts an interim rule, it shall
				commence proceedings that comply fully with subsections (d) through (f) of this
				section immediately upon publication of the interim rule, shall treat the
				publication of the interim rule as publication of a notice of proposed rule
				making and shall not be required to issue supplemental notice other than to
				complete full compliance with subsection (d). No less than 270 days from
				publication of the interim rule (or 18 months in the case of a major rule or
				high-impact rule), the agency shall complete rule making under subsections (d)
				through (f) of this subsection and take final action to adopt a final rule or
				rescind the interim rule. If the agency fails to take timely final action, the
				interim rule will cease to have the effect of law.
							(C)Other than in cases involving
				interests of national security, upon the agency’s publication of an interim
				rule without compliance with subsections (c), (d), or (e) or requirements to
				render final determinations under subsection (f) of this section, an interested
				party may seek immediate judicial review under
				chapter
				7 of this title of the agency’s determination to adopt such
				interim rule. The record on such review shall include all documents and
				information considered by the agency and any additional information presented
				by a party that the court determines necessary to consider to assure
				justice.
							(3)When the agency for good cause finds
				(and incorporates the finding and a brief statement of reasons therefor in the
				rules issued) that notice and public procedure thereon are unnecessary,
				including because agency rule making is undertaken only to correct a de minimis
				technical or clerical error in a previously issued rule or for other
				noncontroversial purposes, the agency may publish a rule without compliance
				with subsections (c), (d), (e), or (f)(1)–(3) and (f)(4)(B)–(F). If the agency
				receives significant adverse comment within 60 days after publication of the
				rule, it shall treat the notice of the rule as a notice of proposed rule making
				and complete rule making in compliance with subsections (d) and (f).
						(h)Additional
				requirements for hearingsWhen a hearing is required under
				subsection (e) or is otherwise required by statute or at the agency’s
				discretion before adoption of a rule, the agency shall comply with the
				requirements of sections 556 and 557 in addition to the requirements of
				subsection (f) in adopting the rule and in providing notice of the rule’s
				adoption.
					(i)Date of
				publication of ruleThe required publication or service of a
				substantive final or interim rule shall be made not less than 30 days before
				the effective date of the rule, except—
						(1)a substantive rule
				which grants or recognizes an exemption or relieves a restriction;
						(2)interpretive rules
				and statements of policy; or
						(3)as otherwise
				provided by the agency for good cause found and published with the rule.
						(j)Right to
				petitionEach agency shall give an interested person the right to
				petition for the issuance, amendment, or repeal of a rule.
					(k)Rule making
				guidelines(1)(A)The Administrator of the
				Office of Information and Regulatory Affairs shall establish guidelines for the
				assessment, including quantitative and qualitative assessment, of the costs and
				benefits of proposed and final rules and other economic issues or issues
				related to risk that are relevant to rule making under this title. The rigor of
				cost-benefit analysis required by such guidelines shall be commensurate, in the
				Administrator’s determination, with the economic impact of the rule.
							(B)To ensure that agencies use the best
				available techniques to quantify and evaluate anticipated present and future
				benefits, costs, other economic issues, and risks as accurately as possible,
				the Administrator of the Office of Information and Regulatory Affairs shall
				regularly update guidelines established under paragraph (1)(A) of this
				subsection.
							(2)The Administrator of the Office of
				Information and Regulatory Affairs shall also issue guidelines to promote
				coordination, simplification and harmonization of agency rules during the rule
				making process and otherwise. Such guidelines shall assure that each agency
				avoids regulations that are inconsistent or incompatible with, or duplicative
				of, its other regulations and those of other Federal agencies and drafts its
				regulations to be simple and easy to understand, with the goal of minimizing
				the potential for uncertainty and litigation arising from such
				uncertainty.
						(3)To ensure consistency in Federal rule
				making, the Administrator of the Office of Information and Regulatory Affairs
				shall—
							(A)issue guidelines and otherwise take
				action to ensure that rule makings conducted in whole or in part under
				procedures specified in provisions of law other than those of subchapter II of
				this title conform to the fullest extent allowed by law with the procedures set
				forth in section
				553 of this title; and
							(B)issue guidelines for the conduct of
				hearings under subsections 553(d)(4) and 553(e) of this section, including to
				assure a reasonable opportunity for cross-examination. Each agency shall adopt
				regulations for the conduct of hearings consistent with the guidelines issued
				under this subparagraph.
							(4)The Administrator of the Office of
				Information and Regulatory Affairs shall issue guidelines pursuant to the
				Information Quality Act to apply in rule making proceedings under sections 553,
				556, and 557 of this title. In all cases, such guidelines, and the
				Administrator’s specific determinations regarding agency compliance with such
				guidelines, shall be entitled to judicial deference.
						(l)Inclusion in the
				record of certain documents and informationThe agency shall
				include in the record for a rule making, and shall make available by electronic
				means and otherwise, all documents and information prepared or considered by
				the agency during the proceeding, including, at the discretion of the President
				or the Administrator of the Office of Information and Regulatory Affairs,
				documents and information communicated by that Office during consultation with
				the Agency.
					(m)Monetary policy
				exemptionNothing in subsection (b)(6), subparagraphs (F) and (G)
				of subsection (d)(1), subsection (e), subsection (f)(3), and subparagraphs (C)
				and (D) of subsection (f)(5) shall apply to rule makings that concern monetary
				policy proposed or implemented by the Board of Governors of the Federal Reserve
				System or the Federal Open Market
				Committee.
					.
			4.Agency guidance;
			 procedures to issue major guidance; presidential authority to issue guidelines
			 for issuance of guidance
			(a)In
			 generalChapter 5 of title 5, United
			 States Code, is amended by inserting after
			 section
			 553 the following new section:
				
					553a.Agency
				guidance; procedures to issue major guidance; authority to issue guidelines for
				issuance of guidance
						(a)Before issuing any
				major guidance, or guidance that involves a novel legal or policy issue arising
				out of statutory mandates, an agency shall—
							(1)make and document
				a reasoned determination that—
								(A)assures that such
				guidance is understandable and complies with relevant statutory objectives and
				regulatory provisions (including any statutory deadlines for agency
				action);
								(B)summarizes the
				evidence and data on which the agency will base the guidance;
								(C)identifies the
				costs and benefits (including all costs to be considered during a rule making
				under section 553(b) of this title) of conduct conforming to such guidance and
				assures that such benefits justify such costs; and
								(D)describes
				alternatives to such guidance and their costs and benefits (including all costs
				to be considered during a rule making under section 553(b) of this title) and
				explains why the agency rejected those alternatives; and
								(2)confer with the
				Administrator of the Office of Information and Regulatory Affairs on the
				issuance of such guidance to assure that the guidance is reasonable,
				understandable, consistent with relevant statutory and regulatory provisions
				and requirements or practices of other agencies, does not produce costs that
				are unjustified by the guidance’s benefits, and is otherwise
				appropriate.
							Upon
				issuing major guidance, or guidance that involves a novel legal or policy issue
				arising out of statutory mandates, the agency shall publish the documentation
				required by subparagraph (1) by electronic means and otherwise.(b)Agency
				guidance—
							(1)is not legally
				binding and may not be relied upon by an agency as legal grounds for agency
				action;
							(2)shall state in a
				plain, prominent and permanent manner that it is not legally binding;
				and
							(3)shall, at the time
				it is issued or upon request, be made available by the issuing agency to
				interested persons and the public by electronic means and otherwise.
							Agencies
				shall avoid the issuance of guidance that is inconsistent or incompatible with,
				or duplicative of, the agency’s governing statutes or regulations, with the
				goal of minimizing the potential for uncertainty and litigation arising from
				such uncertainty.(c)The Administrator
				of the Office of Information and Regulatory Affairs shall have authority to
				issue guidelines for use by the agencies in the issuance of major guidance and
				other guidance. Such guidelines shall assure that each agency avoids issuing
				guidance documents that are inconsistent or incompatible with, or duplicative
				of, the law, its other regulations, or the regulations of other Federal
				agencies and drafts its guidance documents to be simple and easy to understand,
				with the goal of minimizing the potential for uncertainty and litigation
				arising from such
				uncertainty.
						.
			(b)Clerical
			 amendmentThe table of sections for
			 chapter
			 5 of title 5, United States Code, is amended by inserting after
			 the item relating to section 553 the following new
			 item:
				
					
						553a. Agency guidance; procedures to issue
				major guidance; authority to issue guidelines for issuance of
				guidance.
					
					.
			5.Hearings;
			 presiding employees; powers and duties; burden of proof; evidence; record as
			 basis of decisionSection 556 of title
			 5, United States Code, is amended by striking subsection (e) and inserting the
			 following:
			
				(e)(1)The transcript of
				testimony and exhibits, together with all papers and requests filed in the
				proceeding, constitutes the exclusive record for decision in accordance with
				section 557 and shall be made available to the parties and the public by
				electronic means and, upon payment of lawfully prescribed costs, otherwise.
				When an agency decision rests on official notice of a material fact not
				appearing in the evidence in the record, a party is entitled, on timely
				request, to an opportunity to show the contrary.
					(2)Notwithstanding paragraph (1) of this
				subsection, in a proceeding held under this section pursuant to section
				553(d)(4) or 553(e), the record for decision shall also include any information
				that is part of the record of proceedings under section 553.
					(f)When an agency
				conducts rule making under this section and section 557 directly after
				concluding proceedings upon an advance notice of proposed rule making under
				section 553(c), the matters to be considered and determinations to be made
				shall include, among other relevant matters and determinations, the matters and
				determinations described in subsections (b) and (f) of section 553.
				(g)Upon receipt of a
				petition for a hearing under this section, the agency shall grant the petition
				in the case of any major rule, unless the agency reasonably determines that a
				hearing would not advance consideration of the rule or would, in light of the
				need for agency action, unreasonably delay completion of the rule making. The
				agency shall publish its decision to grant or deny the petition when it renders
				the decision, including an explanation of the grounds for decision. The
				information contained in the petition shall in all cases be included in the
				administrative record. This subsection shall not apply to rule makings that
				concern monetary policy proposed or implemented by the Board of Governors of
				the Federal Reserve System or the Federal Open Market
				Committee.
				.
		6.Actions
			 reviewableSection 704 of title
			 5, United States Code, is amended—
			(1)by striking
			 Agency action made and inserting (a) Agency action
			 made; and
			(2)by adding at the
			 end the following: “Denial by an agency of a correction request or, where
			 administrative appeal is provided for, denial of an appeal, under an
			 administrative mechanism described in subsection (b)(2)(B) of the Information
			 Quality Act, or the failure of an agency within 90 days to grant or deny such
			 request or appeal, shall be final action for purposes of this section.
				
					(b)Other than in
				cases involving interests of national security, notwithstanding subsection (a)
				of this section, upon the agency’s publication of an interim rule without
				compliance with section 553(c), (d), or (e) or requirements to render final
				determinations under subsection (f) of section 553, an interested party may
				seek immediate judicial review under this chapter of the agency’s determination
				to adopt such rule on an interim basis. Review shall be limited to whether the
				agency abused its discretion to adopt the interim rule without compliance with
				section 553(c), (d), or (e) or without rendering final determinations under
				subsection (f) of section
				553.
					.
			7.Scope of
			 reviewSection 706 of title
			 5, United States Code is amended—
			(1)by striking
			 To the extent necessary and inserting (a) To the extent
			 necessary;
			(2)in paragraph
			 (2)(A) of subsection (a) (as designated by paragraph (1) of this section), by
			 inserting after in accordance with law the following:
			 (including the Information Quality Act); and
			(3)by adding at the
			 end the following:
				
					(b)The court shall
				not defer to the agency’s—
						(1)interpretation of
				an agency rule if the agency did not comply with the procedures of section 553
				or sections 556–557 of chapter 5 of this title to issue the
				interpretation;
						(2)determination of
				the costs and benefits or other economic or risk assessment of the action, if
				the agency failed to conform to guidelines on such determinations and
				assessments established by the Administrator of the Office of Information and
				Regulatory Affairs under section 553(k);
						(3)determinations
				made in the adoption of an interim rule; or
						(4)guidance.
						(c)The court shall
				review agency denials of petitions under section 553(e)(6) or any other
				petition for a hearing under sections 556 and 557 for abuse of agency
				discretion.
					.
			8.Added
			 definitionSection 701(b) of
			 title 5, United States Code, is amended—
			(1)in paragraph (1),
			 by striking and at the end;
			(2)in paragraph (2),
			 by striking the period at the end, and inserting ; and;
			 and
			(3)by adding at the
			 end the following:
				
					(3)substantial
				evidence means such relevant evidence as a reasonable mind might accept
				as adequate to support a conclusion in light of the record considered as a
				whole, taking into account whatever in the record fairly detracts from the
				weight of the evidence relied upon by the agency to support its
				decision.
					.
			9.Effective
			 dateThe amendments made by
			 this Act to—
			(1)sections 553, 556,
			 and 704 of title 5, United States Code;
			(2)subsection (b) of
			 section 701 of such title;
			(3)paragraphs (2) and
			 (3) of section 706(b) of such title; and
			(4)subsection (c) of
			 section 706 of such title,
			shall not
			 apply to any rule makings pending or completed on the date of enactment of this
			 Act.
	
		
			Passed the House of
			 Representatives December 2, 2011.
			Karen L. Haas,
			Clerk
		
	
